Name: Commission Regulation (EC) NoÃ 687/2008 of 18Ã July 2008 establishing procedures for the taking-over of cereals by intervention agencies or paying agencies and laying down methods of analysis for determining the quality of cereals (Codified version)
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  plant product;  consumption;  European Union law
 Date Published: nan

 19.7.2008 EN Official Journal of the European Union L 192/20 COMMISSION REGULATION (EC) No 687/2008 of 18 July 2008 establishing procedures for the taking-over of cereals by intervention agencies or paying agencies and laying down methods of analysis for determining the quality of cereals (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 824/2000 of 19 April 2000 on establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The intervention price for common wheat, durum wheat, barley, maize and sorghum is fixed for qualities corresponding as far as possible to the average quality of the cereals harvested in the Community. (3) In order to simplify the management of intervention operations and, in particular, to permit the establishment of homogeneous lots for each type of cereal offered to intervention, a minimum quantity, below which the paying agency or intervention agency is not obliged to accept the offer, should be fixed. However, it may be necessary to provide for a greater minimum tonnage in certain Member States, so that the agencies may take account of pre-existing conditions and practices of the wholesale trade in those countries. (4) Methods of determining the quality of common wheat, durum wheat, barley, maize and sorghum must be defined. (5) The second subparagraph of Article 11(1) of Regulation (EC) No 1234/2007 limits the quantities of maize which may be bought in by the paying agencies or intervention agencies throughout the Community to a total of 700 000 tonnes in the 2008/2009 marketing year and 0 tonnes from the 2009/2010 marketing year onwards. (6) To ensure the satisfactory management of the system for intervention buying-in of maize, and to give economic operators in all Member States access to the intervention system under equivalent conditions, detailed procedures should be laid down specific to the award of the quantities of maize eligible for intervention. To this end, a mechanism should be introduced for the award of those quantities, covering the periods of the marketing year in which operators may submit offers, giving them sufficient time to submit their offers and allowing a uniform award coefficient to be fixed for all offerers where the quantities offered exceed those available. Provision should therefore be made for the offers to be examined in two periods, and timetables should be laid down for the submission of offers for maize and for deliveries and the associated takeovers. (7) Taking into account the periods for intervention buying-in laid down in the first subparagraph of Article 11(1) of Regulation (EC) No 1234/2007, and to ensure equivalent treatment of operators, provision should be made for a first period for the submission of offers for maize running from 1 August in Greece, Spain, Italy and Portugal, from 1 December in Sweden and from 1 November in the other Member States, with 31 December as the last day for the submission of offers in all Member States. At the end of this first period the Commission will be obliged, where appropriate, to fix an award coefficient for the admissible offers submitted during this first period and to close the intervention for the remainder of the marketing year where the quantities offered exceed the quantity laid down in the second subparagraph of Article 11(1) of Regulation (EC) No 1234/2007. To avoid placing administrative and financial burdens on the paying agencies or intervention agencies and on operators, in particular by requiring securities to be lodged which could prove unnecessary in the absence of quantities to be awarded, provision should be made for a break in the submission of offers between 1 January and the date of publication in the Official Journal of the European Union of the quantity remaining available for intervention in the second period. (8) Given the time needed to fix the award coefficient for the first period where necessary, the second period for the submission of offers should commence on the day following the date of publication in the Official Journal of the European Union of the quantity remaining available for intervention, this being the first day for the submission of offers in all Member States. In this second period, the acceptance of offers should take place once a week, starting the first Friday following the publication of that quantity, on the basis of offers submitted by operators by 12.00 (Brussels time) on the Friday at the latest. Each week, by Wednesday at the latest, the Commission should post on its Internet site information for operators as to the remaining quantity available for intervention. Where the quantity laid down in the second subparagraph of Article 11(1) of Regulation (EC) No 1234/2007 is exceeded, the Commission should fix and publish an award coefficient and close the intervention for the marketing year in question. In view of the intervention buying-in periods provided for in the first subparagraph of Article 11(1) of Regulation (EC) No 1234/2007, the second period for the submission of offers should in any case end at the latest by 30 April in Greece, Spain, Italy and Portugal, 30 June in Sweden and 31 May in the other Member States. (9) To allow sound management of the award mechanism, it should be laid down that offers for maize may not be altered or withdrawn. Moreover, to ensure that offers are genuine, they should be subject to the lodging of a security, and the terms for checking that offers are genuine and for releasing the security should be laid down. To this end, this check should follow the same rules and conditions as those applicable to checks on stocks in public storage under Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (4). In addition, between the start of the submission of offers in the first period and 31 December, several months may elapse. To avoid placing a financial burden on operators submitting offers in this first period, it should be allowed for the security that has to be lodged on submission of the offers, when it is lodged in the form of a bank guarantee, not to be payable until the day following the final day for the submission of offers. (10) Common wheat and durum wheat are covered by minimum quality criteria for human consumption and must satisfy the health standards laid down by Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (5). The other cereals are mainly intended for animal feed and must comply with Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (6). Provision should be made for those standards to be applicable when the products concerned are taken over under the present intervention scheme. (11) Cereals of inadequate quality for use or storage should not be accepted into intervention. To this end, account should be taken of the situation regarding intervention, in particular the long-term storage of certain cereals and its effects on product quality. (12) Therefore, in order to protect intervention products from deterioration and to maintain their suitability for subsequent use, the quality criteria for maize should be upgraded. To this end, the maximum moisture content and the maximum percentage of broken grains and grains overheated during drying should be reduced. Given the agronomic similarities of sorghum and maize, and in the interests of consistency, the same measures should be laid down for sorghum. (13) To improve the quality of storage conditions and provide a guarantee of this from the time the offers are submitted, the places where the cereals are stored at the time of the offer should be such as to guarantee the best possible conservation, in particular over a long period as regards maize. It is therefore necessary to limit the possibility of taking over the cereals in the offerers store and to authorise this kind of takeover only where the cereals are kept by storers within the meaning of Article 2(2)(a) of Regulation (EC) No 884/2006. In such cases, the offerer should undertake to apply mutatis mutandis in his relations with the storer, as from submission of his offer, the same rules and conditions of storage and control as are applicable under Regulation (EC) No 884/2006. (14) The potential for mycotoxin formation has proved to be linked to specific conditions, identifiable essentially on the basis of the weather conditions recorded during the period of growth and, in particular, flowering of the cereals. (15) The risks entailed by exceeding the maximum thresholds for admissible contaminants can be identified by the paying agencies or intervention agencies on the basis of the information received from applicants and their own analysis criteria. In order to limit the financial costs, therefore, there is justification for requiring analyses, under the responsibility of the agencies prior to the taking-over of the products, only on the basis of a risk analysis enabling the quality of the products to be guaranteed on entry into the intervention scheme. (16) The conditions under which cereals are offered to and taken over by the paying agencies or intervention agencies must be as uniform as possible throughout the Community in order to avoid any discrimination between producers. (17) Intervention prices should be increased or reduced to reflect price differences observed on the market for different qualities. (18) In addition to requiring an annual stock statement pursuant to Regulation (EC) No 884/2006, the Member States must check the state of preservation of the intervention stocks held. (19) Article 2, Articles 6(2)(d) and 7(2)(b) of, and Annex XII(1) to Regulation (EC) No 884/2006, lay down the rules on responsibility. Those Articles and said Annex specify in particular that Member States are to take all measures necessary to ensure the proper preservation of products which have been the subject of Community intervention and that quantities which have deteriorated on account of the normal physical storage conditions or by reason of overlong preservation are to be recorded in the accounts as having left the intervention stock on the date when the loss or deterioration was established. They also specify that a product is to be deemed to have deteriorated if it no longer meets the quality requirements applicable when it was bought in. Consequently, only such deterioration as that laid down in those provisions may be covered by the Community budget. Where a decision taken by a Member State at the time of purchase of a product is inadequate in the light of the risk analysis required by these rules, that Member State should therefore be liable if it later emerges that the product did not comply with the minimum standards. Such a decision would not make it possible to guarantee the quality of the product and, therefore, ensure its proper preservation. Consequently, the circumstances in which a Member State is to be held liable should be specified. (20) Details should be given of the information that Member States must forward to the Commission so that a fortnightly statistical report on the state of intervention stocks of cereals can be compiled. (21) In the interests of sound management of the system, the information required by the Commission should be sent by electronic means. (22) Specific information should also be obtained and listed on a standard regional basis. The regional levels set out in Council Regulation (EEC) No 837/90 of 26 March 1990 concerning statistical information to be supplied by the Member States on cereals production (7) should be used, and Member States should be asked to forward this information to the Commission. (23) Equally, the information required by the Commission should be sent on the basis of models containing the information required to manage intervention, made available by the Commission to the Member States, and these models should apply once the Management Committee has been informed and then, where applicable, adapted and updated by the Commission under the same conditions. (24) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I OFFERS AND TAKEOVERS OF CEREAL FOR INTERVENTION Article 1 During the periods referred to in the first subparagraph of Article 11(1) of Regulation (EC) No 1234/2007, any holder of a homogeneous batch of not less than 80 tonnes of common wheat, barley, maize or sorghum or 10 tonnes of durum wheat, harvested within the Community, shall be entitled to offer the batch to the paying agency or intervention agency (hereinafter both referred to as the intervention agency). However, the intervention agencies may fix a greater minimum tonnage. Article 2 1. To be valid, all offers for intervention shall be made using a form issued by the intervention agency, containing in particular the following details: (a) name of the applicant; (b) cereal offered; (c) place of storage of the cereal offered; (d) quantity, main characteristics and harvesting year of the cereal offered; (e) the intervention centre for which the offer is made and, where the second subparagraph of Article 6(1) of this Regulation is applied, the offerers undertaking to ensure, in his relations with the storer, that the rules and conditions of storage and control provided for under Article 2(2)(a) of Regulation (EC) No 884/2006 are applied mutatis mutandis to the place of storage referred to in point (c) of this paragraph. The form shall also contain a declaration that the products are of Community origin or, in the case of cereals admitted to intervention under specific conditions according to their zone of production, details of the region in which they were produced. However, the intervention agency may regard as valid offers submitted in another written form, in particular telecommunications, provided that all the details to be shown on the form referred to in the first subparagraph are included. Without prejudice to the validity from the date of presentation of an offer submitted in accordance with the third subparagraph, Member States may require that it be followed by the forwarding or direct submission to the competent agency of the form provided for in the first subparagraph. 2. Should an offer be inadmissible, the operator concerned shall be informed by the intervention agency accordingly within five working days following receipt. 3. Should an offer be admissible, operators shall be informed as soon as possible of the store at which the cereals are to be taken over and of the delivery schedule. At the request of the offerer or the storekeeper, the said schedule may be amended by the intervention agency. 4. In the case of cereals offered into intervention other than maize, the final delivery shall be made not later than the end of the fourth month following the month during which the offer was received, without, however, being later than 1 July in Spain, Greece, Italy and Portugal and 31 July in the other Member States. For maize, the delivery shall be made between 1 February and 30 April in the case of offers made in period 1 as laid down in Article 3, and not later than the end of the third month following the month in which the offer was received in the case of offers made in period 2 as laid down in Article 3, without, however, being later than 1 July in Spain, Greece, Italy and Portugal and 31 July in the other Member States. Article 3 1. Without prejudice to Article 2 of this Regulation, the quantities of maize eligible for intervention in accordance with the second subparagraph of Article 11(1) of Regulation (EC) No 1234/2007, shall be awarded, for the marketing year 2008/2009, in two periods, period 1 and period 2, in accordance with the terms and procedures laid down in paragraphs 2 to 5 of this Article. Period 1 shall start on 1 August in Greece, Spain, Italy and Portugal, 1 December in Sweden and 1 November in the other Member States and shall run until 31 December, the final day for the submission of offers for all Member States for this period. Period 2 shall start on the day following the publication in the Official Journal of the European Union of the quantity which remains available for intervention in that period, as referred to in the second subparagraph of paragraph 2. That day shall be the first day for the submission of offers in all the Member States and that period shall end not later than 30 April in Greece, Spain, Italy and Portugal, 30 June in Sweden and 31 May in the other Member States. 2. At the end of period 1, the Commission shall enter in the accounts the admissible offers for maize submitted by operators to the intervention agencies of the Member States by 12.00 (Brussels time) on 31 December, on the basis of the notifications made each week by the Member States in accordance with Article 13(1)(a)(i). If the total quantity offered exceeds the maximum quantities laid down in the second subparagraph of Article 11(1) of Regulation (EC) No 1234/2007, the Commission shall fix and publish, not later than 25 January, an award coefficient to six decimal places to be applied to the quantities. If there is no overrun, this award coefficient shall be 1 and the Commission shall publish the quantity which remains available for intervention in period 2. Not later than 31 January, the intervention agency of the Member State shall notify the offerer that the offer has been accepted for a quantity equal to the quantity offered multiplied by the award coefficient. 3. From the first Wednesday in February, the Commission shall enter in the accounts each week the admissible offers for maize submitted by operators to the intervention agencies of the Member States by the Friday of the previous week at 12.00 (Brussels time), on the basis of the notifications made by the Member States in accordance with Article 13(1)(a)(i). Where there is an overrun of the quantity which remains available for intervention, the Commission shall fix and publish not later than the fourth working day following the deadline for the submission of offers, an award coefficient to six decimal places to be applied to the quantities. If there is no overrun, this award coefficient shall be 1, the quantities offered shall be deemed to have been accepted and each week, by Wednesday at the latest, the Commission shall post on its Internet site http://ec.europa.eu/agriculture/markets/crops/index_en.htm information for operators as to the remaining quantity available for intervention in the week in question. Not later than the ninth working day following the deadline for the submission of offers, the intervention agency of the Member State shall notify the offerer that the offer has been accepted for a quantity equal to the quantity offered multiplied by the award coefficient. 4. The offers referred to in paragraphs 2 and 3 shall be entered in the accounts by the competent intervention agency on the date of their receipt. Once submitted, offers may not be altered or withdrawn. 5. To be admissible, the offers shall be accompanied by proof that the offerer has lodged a security of EUR 15 per tonne. This security shall be lodged on submission of the offer, but may be payable, if lodged during period 1 in the form of a bank guarantee, only from the day following the deadline for the submission of offers referred to in paragraph 2. 6. The security shall cover the quantities offered by the offerer in accordance with paragraphs 2 or 3. Except in cases of force majeure or in exceptional circumstances, the security shall be fully forfeit to the Community budget where: (a) the quantities present in the place of storage, between the submission of the offer and the takeover of the maize, are below the quantities declared by the offerer in accordance with Article 2(1), without prejudice to a 5 % margin of tolerance; (b) the quantities awarded are not in fact supplied by the offerer for takeover by the intervention agency in accordance with Articles 4 and 6. For the purposes of applying point (a) of the second subparagraph of this paragraph, the intervention agencies shall carry out checks on the quantities present in the places of storage by applying mutatis mutandis the rules and conditions laid down in Regulation (EC) No 884/2006 as regards checks on the physical presence of products stored under public storage operations, and more specifically those provided for under point B.III of Annex I to that Regulation. These controls shall be carried out on at least 5 % of the offers and 5 % of the quantities offered, on the basis of a risk analysis. These minimal control rates shall apply only during period 1. The security shall be released in its entirety: (a) for quantities offered but not awarded; and (b) for quantities offered and awarded, from the moment that 95 % of the quantity awarded has actually been taken over by the intervention agency. Article 4 1. In order to be accepted for intervention, the cereals must be sound, fair and of marketable quality. 2. The cereals shall be considered sound, fair and of marketable quality if they are of the typical colour of the cereal in question, are free from abnormal smell and live pests (including mites) at every stage of their development, if they meet the minimum quality requirements set out in Annex I hereto, and if their levels of contaminants, including radioactivity, do not exceed the maximum levels permitted under Community regulations. The maximum contaminant level which must not be exceeded shall be as follows: (a) for common wheat and durum wheat, those permitted under Regulation (EEC) No 315/93, including the requirements regarding the Fusarium-toxin level for common wheat and durum wheat laid down in points 2.4 to 2.7 of Annex I to Commission Regulation (EC) No 1881/2006 (8); (b) for barley, maize and sorghum, those set by Directive 2002/32/EC. Member States shall check levels of contaminants, including radioactivity, on the basis of a risk analysis, taking account in particular of the information supplied by the applicant and the commitments of the latter regarding compliance with the standards set, especially in the light of the results of the analyses. If necessary, the rate and scope of the controls shall be determined in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007, particularly where the market situation may be seriously disrupted by contaminants. In addition, in cases where analyses indicate that the Zeleny index of a batch of common wheat is between 22 and 30, for this wheat to be deemed sound, fair and of marketable quality within the meaning of paragraph 1 of this Article, the dough obtained from it must be judged to be non-sticky and machinable. 3. For the purposes of this Regulation, matter other than basic cereals of unimpaired quality shall be as defined in Annex II. Grains of basic cereals and other cereals which are damaged, affected by ergot or decayed shall be classified as miscellaneous impurities even if they have defects which belong to other categories. Article 5 To determine the quality of cereals offered for intervention under of Regulation (EC) No 1234/2007, the following methods shall be used: (a) the standard method for determining matter other than basic cereals of unimpaired quality shall be that set out in Annex III; (b) the standard method for determining moisture content shall be that set out in Annex IV. However, Member States may also use other methods based on the principle set out in Annex IV, method ISO 712:1998, or a method based on infrared technology. In case of dispute, only the results of using the method set out in Annex IV shall be accepted; (c) the standard method for determining the tannin content of sorghum shall be method ISO 9648:1988; (d) the standard method for determining the non-stickiness and machinability of the dough obtained from common wheat shall be that set out in Annex V; (e) the standard method for determining the protein content of ground common wheat shall be that recognised by the International Association for Cereal Chemistry (ICC), the standards of which are laid down under heading No 105/2: method for the determination of the protein content of cereals and cereal products; However, Member States may use any other method. In such a case, they must furnish the Commission with evidence of recognition by the ICC that the method in question gives equivalent results; (f) the method for determining the Zeleny index of ground common wheat shall comply with method ISO 5529:1992; (g) the method for determining the Hagberg falling number (amylase activity test) shall comply with method ISO 3093:2004; (h) the standard method for determining the rate of loss of vitreous aspect of durum wheat shall be that set out in Annex VI; (i) the standard method for determining the specific weight shall comply with method ISO 7971/2:1995; (j) the sampling methods and reference analysis methods for determining mycotoxin rates shall be those mentioned in Annex I to Regulation (EC) No 1881/2006 and set out in Annexes I and II to Commission Regulation (EC) No 401/2006 (9). Article 6 1. The cereals offered shall be taken over by the intervention agency when the quantity and the minimum required standards, as set out in Annex I, have been established by the intervention agency or its representative for the entire lot in respect of the goods delivered to the intervention store. This takeover may take place in the store in which the cereals are being held at the time of the offer, provided that the storage is on the premises of a storer within the meaning of Article 2(2)(a) of Regulation (EC) No 884/2006 and that the same rules and conditions as applicable to those premises, after takeover of the cereals for intervention, apply as from submission of the offer. For maize, the quantity taken over may not exceed the quantity awarded in accordance with Article 3(2) and (3) of this Regulation. 2. The quality characteristics shall be established on the basis of a representative sample of the lot offered, consisting of samples taken at the rate of once every delivery for at least every 60 tonnes. 3. The quantity delivered must be weighed in the presence of the offerer and a representative of the intervention agency who is independent vis-Ã -vis the offerer. The representative of the intervention agency may also be the storekeeper. In that case: (a) within 45 days of takeover, the intervention agency shall itself conduct an inspection involving at least a volumetric check; any difference between the quantity determined by weighing and the quantity estimated in accordance with the volumetric method may not exceed 5 %; (b) where the tolerance is not exceeded, the storekeeper shall bear all costs relating to any difference observed, at a later weight check, from the weight entered in the accounts on when the cereals were taken over; (c) where the tolerance is exceeded, the cereals shall be weighed forthwith. The costs of weighing shall be borne by the storekeeper, where the weight determined is less than that recorded, or by the Member State, where it is more. 4. In the case of takeover in the store in which the cereals are being held at the time of the offer, the quantity may be established on the basis of the stock records, which must satisfy professional requirements and those of the intervention agency, and provided that: (a) the stock records show the weight recorded on weighing, the physical quality characteristics at the time of weighing, and, in particular, the moisture content, transsilages if any, and treatments carried out; the weighing may not have been carried out more than 10 months previously; (b) the storekeeper declares that the lot offered corresponds in all respects to the details contained in the stock records; (c) the quality characteristics established at the time of weighing are the same as those of the representative sample made up from the samples taken by the intervention agency or its representative at a rate of one for every 60 tonnes. 5. Where paragraph 4 is applied: (a) the weight to be recorded shall be that entered in the stock records, adjusted, where appropriate, to take account of any difference between the moisture content and/or the percentage of miscellaneous impurities (Schwarzbesatz) recorded at the moment of weighing and those determined on the basis of the representative sample. A difference between the percentages of miscellaneous impurities may only be taken into account to reduce the weight entered in the stock records; (b) within 45 days of takeover the intervention agency shall make a further volumetric check; the difference between the quantity determined by weighing and the quantity estimated in accordance with the volumetric method may not exceed 5 %; (c) where the tolerance is not exceeded, the storekeeper shall bear all costs relating to any difference observed, at a later weight check, from the weight entered in the accounts on takeover; (d) where the tolerance is exceeded, the cereals shall be weighed forthwith. The costs of weighing shall be borne by the storekeeper, where the weight determined is less than that recorded, or by the European Agricultural Guarantee Fund, where it is more, account being taken of the tolerance provided for in the first indent of Annex XI(1) of Regulation (EC) No 884/2006. 6. The last takeover shall take place, in the case of cereals other than maize, at the latest at the end of the second month following the month of the final delivery referred to in the first subparagraph of Article 2(4) and, in the case of maize, not later than the end of the second month following each of the final deliveries referred to in the second subparagraph of Article 2(4), and in any event not later than 31 July in Spain, Greece, Italy and Portugal and 31 August in the other Member States. Article 7 1. The intervention agency shall see that the physical and technical characteristics of the samples taken are analysed under its responsibility within 20 working days of the representative sample being made up. 2. The offerer shall bear the costs relating to: (a) determination of the tannin content of sorghum; (b) the amylasic activity (Hagberg) test; (c) determination of the protein content of durum wheat and common wheat; (d) the Zeleny test; (e) the machinability test; (f) analyses of contaminants. 3. If the analyses referred to in paragraph 1 show that the cereals offered do not meet the minimum quality required for intervention, those cereals shall be withdrawn at the offerers expense. The offerer shall also bear all the costs incurred. 4. In cases of dispute, the intervention agency shall have the necessary tests on the cereals in question carried out again, the cost being met by the losing party. Article 8 A takeover record shall be drawn up by the intervention agency for each lot. It shall indicate: (a) the date on which the quantity and minimum characteristics were checked; (b) the weight delivered; (c) the number of samples taken to make up the representative sample; (d) the physical characteristics established; (e) the agency responsible for analysing the technological criteria and the results thereof. The record shall be dated and sent to the storekeeper for countersigning. CHAPTER II RULES FOR PAYMENTS AND CHECKS Article 9 1. Without prejudice to paragraph 2, the price payable to the offerer shall be the reference price referred to in Article 8(1)(a) of Regulation (EC) No 1234/2007, valid on the date specified as the first day of delivery when notice was given of acceptance of the offer, for goods delivered at warehouse, before unloading. This price shall be adjusted in accordance with the increases and reductions referred to in Article 10 of this Regulation. However, where delivery takes place in a month in which the reference price is lower than that of the month of the offer, the higher price shall be paid. This provision shall not apply to sorghum offered in August and September. 2. On receipt of an offer, in compliance with Article 10(1)(a) of Regulation (EC) No 1234/2007, the intervention agency shall decide on the place and the first date for the cereals to be taken over. Transport costs from the place where the goods are stored when the offer is made to the intervention centre to which they can be transported at least expense shall be borne by the offerer. Should the intervention agency take over the goods at a place other than the intervention centre to which they may be transported at least expense, it shall determine and bear the additional transport costs. In this case, the transport costs referred to in the second subparagraph shall be determined by the intervention agency. If the intervention agency, in agreement with the offerer, stores the goods at the place at which they are located at the time the offer is made, the costs referred to in the second sentence of the third subparagraph and the costs of removal from the warehouse, the latter being assessed on the basis of the rates actually recorded in the Member State concerned, shall be deducted from the intervention price. 3. Payment shall be made between the 30th and the 35th day following the date of takeover, as referred to in Article 6. Article 10 The price increases or reductions by which the intervention price is increased or decreased shall be expressed in euro per tonne and applied jointly, as provided below: (a) where the moisture content of cereals offered for intervention is less than 13 % for maize and sorghum and 14 % for other cereals, the price increases to be applied shall be those listed in Table I of Annex VII. Where the moisture content of these cereals offered for intervention is higher than 13 % and 14 % respectively, the price reductions to be applied shall be those listed in Table II of Annex VII; (b) where the specific weight of cereals offered for intervention differs from the weight/volume ratio of 76 kg/hl for common wheat, and 64 kg/hl for barley, the reductions to be applied shall be those listed in Table III of Annex VII; (c) where the percentage of broken grains exceeds 3 % for durum wheat, common wheat and barley, and 4 % for maize and sorghum, a reduction of EUR 0,05 shall be applied for each additional 0,1 percentage point; (d) where the percentage of grain impurities exceeds 2 % for durum wheat, 4 % for maize and sorghum, and 5 % for common wheat and barley, a reduction of EUR 0,05 shall be applied for each additional 0,1 percentage point; (e) where the percentage of sprouted grains exceeds 2,5 %, a reduction of EUR 0,05 shall be applied for each additional 0,1 percentage point; (f) where the percentage of miscellaneous impurities (Schwarzbesatz) exceeds 0,5 % for durum wheat and 1 % for common wheat, barley, maize and sorghum, a reduction of EUR 0,1 shall be applied for each additional 0,1 percentage point; (g) where the percentage of piebald grains in durum wheat exceeds 20 %, a reduction of EUR 0,2 shall be applied for each additional percentage point or fraction thereof; (h) where the protein content of common wheat is less than 11,5 %, the reductions to be applied shall be those listed in Table IV of Annex VII; (i) where the tannin content of sorghum offered for intervention is higher than 0,4 % of the dry matter, the reduction to be applied shall be calculated in accordance with the method laid down in Annex VIII. Article 11 1. Any operator who stores bought-in products on behalf of the intervention agency shall monitor their presence and state of preservation regularly and inform the aforesaid agency without delay of any problem arising in that respect. 2. The intervention agency shall check the quality of the stored product at least once a year. Samples for that purpose may be taken when the inventory is established as provided for in point A.I of Annex I to Regulation (EC) No 884/2006. 3. Where the checks provided for under this Regulation are to be carried out on the basis of the risk analysis referred to in the second subparagraph of Article 4(2), the Member States shall be liable for the financial consequences of any failure to comply with the maximum admissible contaminant level. Such liability shall be established, without prejudice to any action which the Member State may itself take against the offerer or storekeeper, in the event of a failure to respect their commitments or obligations. However, in the case of ochratoxin A and aflatoxin, if the Member State concerned is able to prove to the Commissions satisfaction that the standards were met on entry, that normal storage conditions were observed and that the storekeepers other commitments were respected, the financial liability shall be borne by the Community budget. Article 12 The intervention agencies shall, where necessary, adopt additional procedures and conditions for taking over, compatible with this Regulation, to take account of any special conditions existing in the Member State in question. In particular, they may request periodic stock returns. CHAPTER III INFORMATION TO BE FORWARDED TO THE COMMISSION Article 13 1. For every cereal listed in Article 10(1)(a) of Regulation (EC) No 1234/2007, each Member State shall forward by electronic means the information required to manage intervention, and in particular: (a) every Wednesday by 12.00 (Brussels time): (i) the quantities of cereals offered into intervention submitted by operators not later than 12.00 (Brussels time) on the Friday of the previous week, in accordance with Articles 2 and 3 of this Regulation; (ii) the quantities of cereals, other than maize, offered into intervention, for which the offer has been withdrawn by the offerer since the start of the intervention period; (iii) the total quantities of cereals offered for intervention after the start of the intervention period, net of the quantities referred to in point (ii); (iv) the total quantities of cereals taken over since the start of the intervention period, in accordance with Article 6 of this Regulation; (b) on the Wednesday following the publication of the invitation to tender, the quantities of cereals put up for tender in accordance with Article 2(2) of Commission Regulation (EEC) No 2131/93 (10); (c) on the Wednesday following the date on which the Member State defines the lots concerned, the quantities of cereals intended for distribution free of charge to the most deprived persons in the Community in accordance with Article 27 of Regulation (EC) No 1234/2007; (d) by the end of the month following the takeover deadline referred to in Article 6(6) of this Regulation, by region set out in Annex III to Regulation (EEC) No 837/90, the average results of specific weight, moisture content, percentage of broken grains and protein content recorded for the lots of cereals taken over. 2. The notifications referred to in paragraph 1 shall be made even if no quantity has been offered. In the absence of any notification of the information referred to in paragraph 1(a)(i), the Commission shall consider that no offer has been submitted in the Member State concerned. 3. The form and content of the notifications referred to in paragraph 1 shall be defined on the basis of models made available by the Commission to the Member States. These models shall not apply until the Committee referred to in Article 195(1) of Regulation (EC) No 1234/2007 has been informed. They shall be adapted and updated by the Commission under the same conditions. CHAPTER IV FINAL PROVISIONS Article 14 Regulation (EC) No 824/2000 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation Table in Annex X. Article 15 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 100, 20.4.2000, p. 31. Regulation as last amended by Regulation (EC) No 883/2007 (OJ L 195, 27.7.2007, p. 3). (3) See Annex IX. (4) OJ L 171, 23.6.2006, p. 35. Regulation as amended by Regulation (EC) No 721/2007 (OJ L 164, 26.6.2007, p. 4). (5) OJ L 37, 13.2.1993, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (6) OJ L 140, 30.5.2002, p. 10. Directive as last amended by Commission Directive 2006/77/EC (OJ L 271, 30.9.2006, p. 53). (7) OJ L 88, 3.4.1990, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (8) OJ L 364, 20.12.2006, p. 5. (9) OJ L 70, 9.3.2006, p. 12. (10) OJ L 191, 31.7.1993, p. 76. ANNEX I THE MINIMUM QUALITY REQUIREMENTS REFERRED TO IN ARTICLE 4(2) Durum wheat Common wheat Barley Maize Sorghum A. Maximum moisture content 14,5 % 14,5 % 14,5 % 13,5 % 13,5 % B. Maximum percentage of matter which is not basic cereal of unimpaired quality: 12 % 12 % 12 % 12 % 12 % 1. Broken grains 6 % 5 % 5 % 5 % 5 % 2. Impurities consisting of grains (other than indicated at 3) 5 % 7 % 12 % 5 % 5 % of which: (a) shrivelled grains   (b) other cereals 3 % 5 %   (c) grains damaged by pests (d) grains in which the germ is discoloured    (e) grains overheated during drying 0,50 % 0,50 % 3 % 0,50 % 0,50 % 3. Mottled grains and/or grains affected with fusariosis, 5 %     of which:  grains affected with fusariosis 1,5 %     4. Sprouted grains 4 % 4 % 6 % 6 % 6 % 5. Miscellaneous impurities (Schwarzbesatz), 3 % 3 % 3 % 3 % 3 % of which: (a) extraneous seeds:  noxious 0,10 % 0,10 % 0,10 % 0,10 % 0,10 %  other (b) damaged grains:  grains damaged by spontaneous heating or too extreme heating during drying 0,05 % 0,05 %  other (c) extraneous matter (d) husks (e) ergot 0,05 % 0,05 %    (f) decayed grains    (g) dead insects and fragments of insects C. Maximum percentage of wholly or partially piebald grains 27 %     D. Maximum tannin content (1)     1 % E. Minimum specific weight (kg/hl) 78 73 62  F. Minimum protein content (1):  2002/2003 marketing year and onwards 11,5 % 10,5 % G. Hagberg falling number (seconds) 220 220 H. Minimum Zeleny index (ml)  22    (1) As % of dry matter. ANNEX II 1. DEFINITION OF MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY 1.1. Broken grains All grains whose endosperm is partially uncovered shall be regarded as broken grains. Grains damaged by threshing and grains from which the germ has been removed also belong to this group. For maize, broken grains means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter. For sorghum, broken grains means pieces of grain or grains which pass through a sieve with a circular mesh 1,8 mm in diameter. 1.2. Grain impurities (a) Shrivelled grains Grains which, after elimination from the sample of all other matter referred to in this Annex, pass through sieves with apertures of the following dimensions: common wheat 2,0 mm, durum wheat 1,9 mm, barley 2,2 mm. Notwithstanding this definition, however:  for barley from Estonia, Latvia, Finland and Sweden with a specific weight of at least 64 kilograms per hectolitre offered for intervention in those Member States, or  for barley with a moisture content of 12,5 % or less, shrivelled grains means grains which, after elimination of all other matter referred to in this Annex, pass through sieves with apertures of 2,0 mm. In addition, grains damaged by frost and unripe grains (green) belong to this group. (b) Other cereals All grains which do not belong to the species of grain sampled. (c) Grains damaged by pests Grains which have been nibbled. Bug-ridden grains also belong to this group. (d) Grains in which the germ is discoloured, mottled grains, grains affected with fusariosis Grains in which the germ is discoloured are those of which the tegument is coloured brown to brownish black and of which the germ is normal and not sprouting. For common wheat, grains in which the germ is discoloured shall be disregarded up to 8 %. For durum wheat:  grains which show a brown to brownish black discoloration elsewhere than on the germ itself shall be considered as mottled grains,  grains affected with fusariosis are grains whose pericarp is contaminated with Fusarium mycelium; such grains look slightly shrivelled, wrinkled and have pink or white diffuse patches with an ill-defined outline. (e) Grains overheated during drying are those which show external signs of scorching but which are not damaged grains. 1.3. Sprouted grains Sprouted grains are those in which the radicle or plumule is clearly visible to the naked eye. However, account must be taken of the general appearance of the sample when its content, of sprouted grains, is assessed. In some kinds of cereals the germ is protuberant, for example in durum wheat, and the germ tegument splits when the batch of cereals is shaken. These grains resemble sprouted grains but must not be included in that group. Sprouted grains are only those where the germ has undergone clearly visible changes which make it easy to distinguish the sprouted grain from the normal grain. 1.4. Miscellaneous impurities (Schwarzbesatz) (a) Extraneous seeds Extraneous seeds are seeds of plants, whether or not cultivated, other than cereals. They include seeds not worth recovering, seeds which can be used for livestock and noxious seeds. Noxious seeds means seeds which are toxic to humans and animals, seeds hampering or complicating the cleaning and milling of cereals and seeds affecting the quality of products processed from cereals. (b) Damaged grains Damaged grains are those rendered unfit for human consumption and, as regards feed grain, for consumption by cattle, owing to putrefaction, mildew, or bacterial or other causes. Damaged grains also include grains damaged by spontaneous heat generation or too extreme heating during drying. These heated or smutty grains are fully grown grains in which the tegument is coloured greyish brown to black, while the cross-section of the kernel is coloured yellowish-grey to brownish-black. Grains attacked by wheat midge shall be considered damaged grains only when more than half the surface of the grain is coloured grey to black as a result of secondary cryptogamic attack. Where discoloration covers less then half the surface of the grain, they must be classed with grains damaged by pests; (c) Extraneous matter All matter in a sample of cereals retained by a sieve with apertures of 3,5 mm, (with the exception of grains of other cereals and particularly large grains of the basic cereal) and that passing through a sieve with apertures of 1,0 mm shall be considered extraneous matter. Also included are stones, sand, fragments of straw and other impurities in the samples which pass through a sieve with apertures of 3,5 mm and are retained by a sieve with apertures of 1,0 mm. This definition does not apply to maize. For maize, all matter in a sample which passes through a sieve with apertures of 1 mm shall be considered extraneous matter, in addition to that referred to in the first subparagraph. (d) Husks (for maize: cob fragments). (e) Ergots. (f) Decayed grains. (g) Dead insects and fragments of insects. 1.5. Live pests 1.6. Piebald grains which have lost their vitreous aspect (mitadinÃ © or piebald) MitadinÃ © grains of durum wheat are grains whose kernel cannot be regarded as entirely vitreous. 2. SPECIFIC FACTORS TO TAKE INTO CONSIDERATION FOR EACH TYPE OF CEREAL FOR THE DEFINITION OF IMPURITIES 2.1. Durum wheat Grain impurities means shrivelled grains, grains of other cereals, grains damaged by pests, grains in which the germ is discoloured, mottled grains of grains affected with fusariosis and grains overheated during drying. Miscellaneous impurities means extraneous seeds, damaged grains, extraneous matter, husks, ergot, decayed grains, dead insects and fragments of insects. 2.2. Common wheat Grain impurities means shrivelled grains, grains of other cereals, grains damaged by pests, grains in which the germ is discoloured and grains overheated during drying. Miscellaneous impurities means extraneous seeds, damaged grains, extraneous matter, husks, ergot decayed grains, dead insects and fragments of insects. 2.3. Barley Grain impurities means shrivelled grains, grains of other cereals, grains damaged by pests and grains overheated during drying. Miscellaneous impurities means extraneous seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects. 2.4. Maize Grain impurities means grains of other cereals, grains damaged by pests and grains overheated during drying. For maize, all matter in a sample which passes through a sieve with apertures of 1,0 mm shall be considered extraneous matter. All extraneous seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects shall be considered miscellaneous impurities. 2.5. Sorghum Grain impurities means grains of other cereals, grains damaged by pests and grains overheated during drying. Miscellaneous impurities means extraneous seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects. ANNEX III STANDARD METHOD FOR DETERMINING MATTER OTHER THAN BASIC CEREALS OF UNIMPAIRED QUALITY 1. For common wheat, durum wheat and barley, an average sample of 250 g shall be passed through two sieves, one with slotted perforations of 3,5 mm and the other with slotted perforations of 1,0 mm, for half a minute each. In order to ensure constant sifting, it is advisable to use a mechanical sieve, for example a vibrating table with fitted sieves. The matter retained by the sieve with slotted perforations of 3,5 mm and that passing through the sieve with slotted perforations of 1,0 mm must be weighed together and regarded as extraneous matter. Where the matter retained by the sieve with slotted perforations of 3,5 mm includes parts in the other cereals group or particularly large grains of the basic cereal, those parts or grains shall be returned to the sifted sample. During sifting, in the sieve with slotted perforations of 1,0 mm, a close check must be made for live pests. From the sifted sample, a sample of 50 to 100 g shall be taken using a separator. This partial sample must be weighed. The partial sample should then be spread out on a table with tweezers or a horn spatula and broken grains, other cereals, sprouted grains, grains damaged by pests, grains damaged by frost, grains in which the germ is discoloured, mottled grains, extraneous seeds, ergots, damaged grains, decayed grains, husks and live pests and dead insects must be extracted. Where the partial sample includes grains still in the husk, they shall be husked by hand, the husks obtained being considered as pieces of husks. Stones, sand and fragments of straw shall be considered extraneous matter. The partial sample shall be passed for half a minute through a sieve with a mesh size of 2,0 mm for common wheat, 1,9 mm for durum wheat and 2,2 mm for barley. Matter which passes through this sieve shall be considered as shrivelled grains. Grains damaged by frost and unripe green grains shall belong to the shrivelled grains group. 2. An average sample of 500 g in the case of maize and 250 g for sorghum, is shaken for half a minute in a sieve which has slotted perforations of 1,0 mm. Check for the presence of live pests and dead insects. Using tweezers or a horn spatula, extract from the matter retained by the sieve with slotted perforations of 1,0 mm stones, sand, fragments of straw and other extraneous matter. Add the extraneous matter thus extracted to the matter which has passed through the sieve with slotted perforations of 1,0 mm and weigh them together. Using a separator, prepare a partial sample of 100 to 200 g in the case of maize or 25 to 50 g for sorghum from the sample passed through the sieve. Weigh this partial sample. Spread it out in a thin layer on a table. Using tweezers or a horn spatula, extract the pieces of other cereals, grains damaged by pests, grains damaged by frost, sprouted grains, extraneous seeds, damaged grains, husks, live pests and dead insects. Next, pass this partial sample through a sieve with a 4,5 mm round mesh for maize and 1,8 mm round mesh for sorghum. The matter which passes through this sieve shall be considered as broken grains. 3. Groups of matter other than basic cereals of unimpaired quality, determined according to the methods referred to in 1 and 2 must be weighed very carefully to the nearest 0,01 g and distributed according to percentage over the average sample. The particulars entered in the analysis report shall be to the nearest 0,1 %. Check for live pests. As a general rule, two analyses must be made for each sample. They must not differ by more than 10 % in respect of the total of the above mentioned matter. 4. The apparatus to be used for the operations referred to in 1, 2 and 3 is as follows: (a) sample separator, for example a conical or grooved apparatus; (b) precision or assay balance; (c) sieves with slotted perforations of 1,0 mm, 1,8 mm, 1,9 mm, 2,0 mm, 2,2 mm and 3,5 mm and sieves with a 1,8 mm and 4,5 mm round mesh. The sieves may be fitted to a vibrating table. ANNEX IV STANDARD METHOD OF TESTING FOR MOISTURE CONTENT 1. Principle The product is dried at a temperature of 130 to 133 °C under normal atmospheric pressure, for a period appropriate to the size of the particles. 2. Scope This drying method applies to cereals crushed into particles of which at least 50 % pass through a sieve with 0,5 mm mesh and leave not more than 10 % residue on the sieve with a 1,0 mm round mesh. It also applies to flour. 3. Apparatus Precision balance. Crusher made of a material which does not absorb moisture, is easy to clean, enables crushing to be effected quickly and evenly without overheating, limits contact with the outside air to the minimum, and meets the requirements mentioned in 2 (for example a detachable roller mill). Receptacle made of non-corrodible metal or glass, fitted with a sufficiently tight-fitting lid; working surface allowing distribution of the test sample at 0,3 g per cm2. Electrically heated isothermic heating chamber, set at a temperature of 130 to 133 °C (1) having adequate ventilation (2). Dessicator with a metal or, failing metal, porcelain plate (thick, perforated), containing any suitable dessicant. 4. Procedure Drying Weigh to the nearest 1 mg a quantity slightly greater than 5 g of the crushed small-grained cereals or 8 g of the crushed maize in the pre-weighed receptacle. Place the receptacle in a heating chamber heated to a temperature of 130 to 133 °C. This should be done as quickly as possible, so as to prevent too great a drop in temperature. Leave small-grained cereals to dry for two hours and maize for four hours after the heating chamber regains a temperature of 130 to 133 °C. Remove the receptacle from the heating chamber, quickly replace the lid, leave to cool for 30 to 45 minutes in a dessicator and weigh (to the nearest 1 mg). 5. Method of calculation and formulae E = the initial mass, in grams, of the test sample M = the mass, in grams, of the test sample after preparation M ² = the mass, in grams, of the test sample after crushing m = the mass, in grams, of the dry test sample. The moisture content as a percentage of the product is equal to:  without previous preparation (E  m) Ã  100/E,  with previous preparation, ((M ²  m)M/M ² + E  M) Ã  100/E = 100 (1  Mm/EM ²) Tests to be made in duplicate at least. 6. Repetition The difference between the values obtained from the two determinations carried out simultaneously or in rapid succession by the same analyst shall not exceed 0,15 g of moisture per 100 g of sample. If it does so, the determinations shall be repeated. (1) Air temperature inside the heating chamber. (2) Its heating capacity should be such that, when it has been pre-set to a temperature of 130 to 133 °C, that temperature can be regained in less than 45 minutes after the maximum number of test samples have been placed in the chamber to dry simultaneously. Ventilation should be such that, when small-grained cereals (common wheat, durum wheat, barley and sorghum) are dried for two hours and maize for four hours, the results from all the test samples of semolina or, as the case may be, maize that the heating chamber can hold differ by less than 0,15 % from the results obtained after drying small-grained cereals for three hours and maize for five hours. ANNEX V METHOD FOR DETERMINING THE NON-STICKINESS AND MACHINABILITY OF THE DOUGH OBTAINED FROM COMMON WHEAT 1. Title Method for test baking of wheat flour. 2. Scope The method is applicable to flour, experimentally milled from wheat for the production of yeast-raised bread. 3. Principle Dough is made from flour, water, yeast, salt and sucrose, in a specified mixer. After dividing and rounding, the pieces are given 30 minutes rest; they are moulded, placed on baking sheets and baked after a final proof of fixed duration. Dough-handling properties are noted. The loaves are judged by volume and height. 4. Ingredients 4.1. Yeast Active dry yeast of type Saccharomyces cerevisiae DHW-Hamburg-Wansbeck or a product having the same characteristics. 4.2. Tap water 4.3. Sugar-salt-ascorbic acid solution Dissolve 30 ± 0,5 g of sodium chloride (commercial grade), 30 ± 0,5 g of sucrose (commercial grade), and 0,040 ± 0,001 g ascorbic acid in 800 ± 5 g of water. Prepare fresh daily. 4.4. Sugar solution Dissolve 5 ± 0,1 g sucrose (commercial grade) in 95 ± 1 g of water. Prepare fresh daily. 4.5. Enzyme active malt flour Commercial grade. 5. Equipment and apparatus 5.1. Baking room Controlled to maintain a temperature of 22 to 25 °C. 5.2. Refrigerator For maintaining a temperature of 4 ± 2 °C. 5.3. Balance Maximum load 2 kg, accuracy 2 g. 5.4. Balance Maximum load 0,5 kg, accuracy 0,1 g. 5.5. Analytical balance Accuracy 0,1 Ã  10-3 g. 5.6. Mixer Stephan UMTA 10, with mixing arm model Detmold (Stephan Soehne GmbH) or similar equipment having the same characteristics. 5.7. Proving cabinet Controlled to maintain a temperature of 30 ± 1 °C. 5.8. Open plastic boxes Made from polymethylmethacrylate (Plexiglas, Perspex). Inside dimensions: 25 Ã  25 Ã  15 cm height, wall thickness 0,5 ± 0,05 cm. 5.9. Square plastic sheets Made from polymethylmethacrylate (Plexiglas, Perspex). At least 30 Ã  30 cm, thickness 0,5 ± 0,05 cm. 5.10. Moulder Brabender ball homogeniser (Brabender OHG) or similar equipment having the same characteristics. 6. Sampling According to ICC Standard No 101. 7. Procedure 7.1. Determination of water uptake Determine the water absorption according to ICC Standard No 115/1. 7.2. Determination of malt flour addition Determine the falling number of the flour according to ISO 3093-1982. If the falling number is higher than 250, determine the malt flour addition required to bring it within the range 200 to 250, using a series of mixtures of the flour with increasing quantities of malt flour (4.5). If the falling number is lower than 250, no malt flour is required. 7.3. Reactivation of active dry yeast Adjust the temperature of the sugar solution (4.4) to 35 ± 1 °C. Pour one part by weight of the active dry yeast into four parts by weight of this tempered sugar solution. Do not stir. Swirl if necessary. Allow to stand for 10 ± 1 minute, then stir until a homogeneous suspension is obtained. Use this suspension within 10 minutes. 7.4. Temperature adjustment of the flour and the dough liquid The temperature of the flour and the water must be adjusted to give a dough temperature of 27 ± 1 °C after mixing. 7.5. Dough composition Weigh, with a precision of 2 g, 10 y/3 g flour on as-is moisture basis (corresponding to 1 kg flour on a 14 % moisture basis), in which y is the quantity of flour used in the farinograph test (see ICC Standard No 115/1). Weigh, with a precision of 0,2 g, the quantity of malt flour necessary to bring the falling number within the range 200 to 250 (7.2). Weigh 430 ± 5 g sugar-salt-ascorbic acid solution (4.3) and add water to a total mass of (x  9) 10 y/3 g, (see 10.2) in which x is the quantity of water used in the farinograph test (see ICC Standard No 115/1). This total mass (usually between 450 and 650 g) must be achieved with a precision of 1,5 g. Weigh 90 ± 1 g yeast suspension (7.3). Note the total mass of the dough (P), which is the sum of the masses of flour, sugar-salt-ascorbic acid solution plus water, yeast suspension and malt flour. 7.6. Mixing Before starting, bring the mixer to a temperature of 27 ± 1 °C by use of a suitable quantity of tempered water. Place the liquid dough ingredients in the mixer and place the flour plus malt flour on top. Start the mixer (speed 1, 1 400 rev/min), and allow to run for 60 seconds. Twenty seconds after the start of mixing, turn the scraper attached to the lid of the mixing bowl two revolutions. Measure the temperature of the dough. If it is outside the range 26 to 28 °C, discard the dough and mix a new one after adjustment of ingredient temperatures. Note dough properties using one of the following terms:  non-sticky and machinable, or  sticky and non-machinable. To be considered non-sticky and machinable at the end of mixing, the dough should form a coherent mass which hardly adheres to the sides of the bowl and spindle of the mixer. It should be possible to collect the dough by hand and remove it from the mixing bowl in a single motion without noticeable loss. 7.7. Dividing and rounding Weigh, with precision of 2 g, three pieces of dough according to the formula: p = 0,25 P, where: p = mass of scaled dough piece, P = total mass of dough. Immediately round the pieces for 15 seconds in the moulder (5.10) and place them for 30 ± 2 minutes on the square plastic sheets (5.9), covered by the inverted plastic boxes (5.8) in the proving cabinet (5.7). Do not use dusting flour. 7.8. Moulding Bring the pieces of dough on the plastic sheets, covered by the inverted boxes, to the moulder (5.10), and re-round each piece for 15 seconds. Do not remove cover from a piece of dough until immediately before rounding. Note dough properties again, using one of the following terms:  non-sticky and machinable, or  sticky and non-machinable. To be considered as non-sticky and machinable the dough should adhere hardly, or not at all, to the sides of the chamber so that it can freely rotate around itself and form a regular ball during the operation of the machine. At the end of the operation the dough should not stick to the sides of the dough-moulding chamber when the lid of the chamber is raised. 8. Test report The test report should mention:  dough-handling properties at the end of mixing, and at moulding,  the falling number of the flour without addition of malt flour,  any anomalies observed. It should further include:  the method used,  all details required for the identification of the sample. 9. General remarks 9.1. The formula for the calculation of the quantity of dough liquid is based on the following considerations: Addition of x ml water to the equivalent of 300 g flour at 14 % moisture produces the required consistency. As in the baking test 1 kg of flour (14 % moisture basis) is used, whereas x is based on 300 g of flour, for the baking test x divided by three and multiplied by 10 g of water is needed, so 10 x/3 g. The 430 g sugar-salt-ascorbic acid solution contains 15 g salt and 15 g sugar. This 430 g solution is included in the dough liquid. So to add 10 x/3 g water to the dough, (10 x/3 + 30) g dough liquid composed of the 430 g sugar-salt-ascorbic acid solution and an additional quantity of water must be added. Although part of the water added with the yeast suspension is absorbed by the yeast, this suspension also contains free water. It is arbitrarily supposed that 90 g yeast suspension contains 60 g free water. The quantity of the dough liquid must be corrected for this 60 g of free water in the yeast suspension, so 10 x/3 plus 30 minus 60 g must finally be added. This can be rearranged as follows: (10 x/3 + 30)  60 = 10 x/3  30 = (x/3  3) 10 = (x  9) 10/3, the formula given in 7.5. If, for example, a water addition x in the farinograph test was found of 165 ml, this value must be substituted in this formula, so to the 430 g sugar-salt-ascorbic acid solution water must be added to a total mass of: (165  9) 10/3 = 156 Ã  10/3 = 520 g. 9.2. The method is not directly applicable to wheat. The procedure to be followed for characterising the baking properties of wheat is as follows: Clean the wheat sample, and determine the moisture content of the cleaned wheat. If the moisture content is within the range 15,0 % to 16,0 %, do not temper the wheat. If the moisture content is outside this range, adjust the moisture content to 15,5 ± 0,5 %, at least three hours prior to milling. Mill the wheat into flour using a Buehler laboratory mill MLU 202 or a Brabender Quadrumat Senior mill or similar equipment having the same characteristics. Choose a milling procedure that yields a flour of minimum 72 % extraction, with an ash content of 0,50 to 0,60 % on dry matter basis. Determine the ash content of the flour according to Annex II to Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7) and the moisture content according to this Regulation. Calculate the extraction rate by the equation: E = (((100  f) F)/(100  w) W) Ã  100 % where: E = extraction rate, f = moisture of the flour, w = moisture content of the wheat, F = mass of flour produced with moisture content f, W = mass of wheat milled with moisture content w. Note: Information concerning the ingredients and equipment to be used is published in Document T/77.300 of 31 March 1977 from the Instituut voor Graan, Meel en Brood, TNO  Postbus 15, Wageningen, Netherlands. ANNEX VI DETERMINATION OF THE RATE OF LOSS OF VITREOUS ASPECT 1. Principle Only part of the sample is used to determine the percentage of grains which have wholly or partially lost their vitreous aspect. The grains are cut using a Pohl grain cutter or an equivalent instrument. 2. Equipment and apparatus  Pohl grain cutter or equivalent instrument,  tweezers, scalpel,  tray or dish. 3. Procedure (a) The determination is carried out on a sample of 100 g after separation of any matter other than basic cereals of unimpaired quality. (b) Spread the sample on a tray and homogenise well. (c) Insert a plate in the grain cutter and spread a handful of grains on the grid. Tap firmly to ensure that there is only one grain in each hole. Lower the moveable section to hold the grains in place and then cut them. (d) Prepare sufficient plates to ensure that a minimum of 600 grains are cut. (e) Count the number of grains which have wholly or partially lost their vitreous aspect (mitadinÃ ©). (f) Calculate the percentage of grains which have wholly or partially lost their vitreous aspect (mitadinÃ ©). 4. Expression of results I = mass, in grams, of matter other than basic cereals of unimpaired quality. M = percentage of cleaned grains examined which have wholly or partially lost their vitreous aspect (mitadinÃ ©). 5. Result The percentage of grains which have wholly or partially lost their vitreous aspect (mitadinÃ ©) in the test portion is: (M Ã  (100  I))/100 = ¦ ANNEX VII TABLE I Price increases for moisture content Maize and sorghum Other cereals Moisture content (%) Increases (EUR/tonne) Moisture content (%) Increases (EUR/tonne)   13,4 0,1   13,3 0,2   13,2 0,3   13,1 0,4   13,0 0,5   12,9 0,6   12,8 0,7   12,7 0,8   12,6 0,9   12,5 1,0 12,4 0,1 12,4 1,1 12,3 0,2 12,3 1,2 12,2 0,3 12,2 1,3 12,1 0,4 12,1 1,4 12,0 0,5 12,0 1,5 11,9 0,6 11,9 1,6 11,8 0,7 11,8 1,7 11,7 0,8 11,7 1,8 11,6 0,9 11,6 1,9 11,5 1,0 11,5 2,0 11,4 1,1 11,4 2,1 11,3 1,2 11,3 2,2 11,2 1,3 11,2 2,3 11,1 1,4 11,1 2,4 11,0 1,5 11,0 2,5 10,9 1,6 10,9 2,6 10,8 1,7 10,8 2,7 10,7 1,8 10,7 2,8 10,6 1,9 10,6 2,9 10,5 2,0 10,5 3,0 10,4 2,1 10,4 3,1 10,3 2,2 10,3 3,2 10,2 2,3 10,2 3,3 10,1 2,4 10,1 3,4 10,0 2,5 10,0 3,5 TABLE II Price reductions for moisture content Maize and sorghum Other cereals Moisture content (%) Reduction (EUR/tonne) Moisture content (%) Reduction (EUR/tonne) 13,5 1,0 14,5 1,0 13,4 0,8 14,4 0,8 13,3 0,6 14,3 0,6 13,2 0,4 14,2 0,4 13,1 0,2 14,1 0,2 TABLE III Price reductions for specific weight Cereal Specific weight (kg/hl) Price reduction (EUR/tonne) Common wheat Less than 76 to 75 0,5 Less than 75 to 74 1,0 Less than 74 to 73 1,5 Barley Less than 64 to 62 1,0 TABLE IV Price reductions for protein content Protein content (1) (N Ã  5,7) Price reduction (EUR/tonne) Less than 11,5 to 11,0 2,5 Less than 11,0 to 10,5 5 (1) As % of dry matter. ANNEX VIII Practical method for determining the reduction to be applied to the price of sorghum by intervention agencies 1. Basic data P = the percentage of tannin in raw product, 0,4 % = the percentage of tannin above to which the reduction is to be applied, 11 % (1) = the reduction corresponding to 1 % tannin in the dry matter. 2. Calculation of the reduction The reduction, expressed in euro to be applied to the reference price, shall be calculated in accordance with the following formula: 11 (P  0,40) (1) Reduction to be applied to the price of sorghum on the basis of the tannin content of 1 000 g of dry matter: (a) Poultry-metabolisable energy of 1 000 g of sorghum dry matter with a theoretical tannin content of 0 %: 3 917 K calories; (b) Reduction of the poultry-metabolisable energy of 1 000 g of sorghum dry matter per additional percentage point of tannin: 419 K calories; (c) Difference, expressed in percentage points, between the maximum tannin content laid down for sorghum accepted for intervention and the tannin content laid down for the standard quality: 1,0  0,30 = 0,70; (d) Difference, expressed as a percentage, between the poultry-metabolisable energy of sorghum containing 1,0 % tannin and the poultry-metabolisable energy of sorghum with the same tannin content as the standard quality (0,30 %) (e) Reduction corresponding to a 1 % tannin content in the dry matter, in excess of 0,30 % ANNEX IX Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 824/2000 (OJ L 100, 20.4.2000, p. 31) Commission Regulation (EC) No 336/2003 (OJ L 49, 22.2.2003, p. 6) Commission Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50) Only Article 1 Commission Regulation (EC) No 1068/2005 (OJ L 174, 7.7.2005, p. 65) Commission Regulation (EC) No 1572/2006 (1) (OJ L 290, 20.10.2006, p. 29) Commission Regulation (EC) No 883/2007 (OJ L 195, 27.7.2007, p. 3) (1) Regulation partly annulled by judgment of the Court of First Instance of 15 November 2007 in Case T-310/06. ANNEX X CORRELATION TABLE Regulation (EC) No 824/2000 This Regulation Article 1 Article 1 Article 2(1) Article 4(1) Article 2(2), first subparagraph, introductory sentences Article 4(2), first subparagraph, introductory sentences Article 2(2), first subparagraph, first indent Article 4(2), first subparagraph, point (a) Article 2(2), first subparagraph, second indent Article 4(2), first subparagraph, point (b) Article 2(2), second and third subparagraphs Article 4(2), second and third subparagraphs Article 2(3) Article 4(3) Article 3, introductory words Article 5, introductory words Article 3, point (3.1.) Article 5, point (a) Article 3, point (3.2.) Article 5, point (b) Article 3, point (3.3.) Article 5, point (c) Article 3, point (3.4.) Article 5, point (d) Article 3, point (3.5.) Article 5, point (e) Article 3, point (3.6.) Article 5, point (f) Article 3, point (3.7.) Article 5, point (g) Article 3, point (3.8.) Article 5, point (h) Article 3, point (3.9.) Article 5, point (i) Article 3, point (3.10.) Article 5, point (j) Article 3a Article 3 Article 4 Article 2 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 11a Article 13 Article 12   Article 14 Article 13 Article 15 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V Annex V Annex VI Annex VI Annex VII Annex VII Annex VIII Annex VIII  Annex IX  Annex X